UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6793


DAVID DWIGHT RAMAN, JR.,

                Petitioner - Appellant,

          v.

FRANK PERRY,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.     Loretta Copeland
Biggs, District Judge. (1:14-cv-00248-LCB-JEP)


Submitted:   September 3, 2015            Decided:   October 13, 2015


Before KING, FLOYD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Dwight Raman, Jr., Appellant Pro Se.       Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David     Dwight       Raman,     Jr.,       seeks    to    appeal        the    district

court’s order adopting the magistrate judge’s recommendation to

deny relief on his 28 U.S.C. § 2254 (2012) petition.                                  The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A    certificate       of     appealability          will     not       issue     absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,       a   prisoner      satisfies          this    standard       by

demonstrating        that     reasonable           jurists       would     find       that     the

district      court’s       assessment     of      the     constitutional             claims    is

debatable     or     wrong.      Slack      v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Raman has not made the requisite showing.                         Accordingly, we deny

Raman’s motion for transcript at government expense, deny leave

to    proceed        in     forma       pauperis,          deny     a     certificate           of

appealability, and dismiss the appeal.                           We dispense with oral

                                               2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3